DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/809,968 filed on 03/05/2020. Claims 1-20 have been restricted. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claim(s) 1-4, 7, and 17-19 drawn to a light detection and ranging (LiDAR) system for a vehicle, comprising a particular divider to divide the laser in a vertical direction with respect to the vehicle, classified in CPC G02B 2006/1215.
Group II, claim(s) 5-6 and 8-10, drawn to a light detection and ranging (LiDsAR) system for a vehicle, which is configured to detect the lane position of the vehicle classified in CPC B60R 2300/804.
Group III, claim(s) 11-16, drawn to an apparatus for a vehicle, configured to provide parking slot determination based on combining a first parking slot detection and a second parking slot detection, classified in CPC G06T 2207/30264.
Group IV, claim(s) 20, drawn to system for a vehicle, comprising a first two-dimensional light detection and ranging sensor configured to project a first laser beam at a first angle; and a second two-dimensional light detection and ranging sensor configured to project a second laser beam at a second angle, wherein the second angle is offset by an angular separation from the first angle, classified in CPC G01S 17/003.

Inventions I-IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the subcombinations each have separate utility such as in the case of (a) dividing a laser in a vertical direction with respect to the vehicle, (b) detecting the lane position of the vehicle, (c) determining a parking slot based on combining a first parking slot detection and a second parking slot detection, and (d) projecting a plurality of laser beams at a plurality of angles.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Examination would require search and consideration of multiple inventions classified in separate fields of art ranging from gas turbine engine fluid flow rate control devices and jet propulsion aircraft. 
A telephone call was made to Applicant’s Representative, Attorney Matthew Mowers, to request an oral election to the above restriction requirement, but did not result in an election being made.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662